12 N.Y.2d 749 (1962)
In the Matter of the Claim of Florence G. Orpin, Appellant,
v.
D. P. Brother and Company, Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 3, 1962.
Decided October 25, 1962.
Abraham Markoff for appellant.
Anne G. Kafka and Charles J. Jones for D. P. Brother & Co., Inc., and another, respondents.
No appearance for Workmen's Compensation Board, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, without costs; no opinion.